DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supporting flange” on the first panel clamping jaw and the second panel clamping jaw in claim 23-24, the “arm” in claim 26 and 28, and the “follower on the base” in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 20 and 23 objected to because of the following informalities:  
Re. Cl. 20, the limitation “to the first panel clamping jaw” should read “to a first panel clamping jaw” since no particular clamping jaw was previously mentioned.
Re. Cl. 23, the limitation “the supporting flange of a second panel clamping jaw” should read “a supporting flange of a second panel clamping jaw” since there is not previously mention supporting flange of a second panel clamping jaw. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “a stowed position in which the base is disposed within the peripheral boundary of the panel” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 3 for example, the base is located in a stowed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 5419065 (hereinafter Lin) in view of Halip US 2920768 (hereinafter Halip).

    PNG
    media_image1.png
    847
    741
    media_image1.png
    Greyscale

Re. Cl. 1, Lin discloses: A panel stand assembly (Fig. 1) for supporting a panel having a peripheral boundary (2, Fig. 2), the panel stand assembly comprising: a clamp (1 and 3, Fig. 2) for clamping a portion of the panel (see Fig. 1-2), the clamp including(1 and 3, Fig. 2) to clamp the panel portion (see Fig. 1-2), each clamping jaw including at least one connection element (see Fig. 1-2, where 1 and 2 interact to secure 2 therewith), thereby securing the panel therebetween (see Fig. 1); and a base (4, Fig. 2), including a foot (see Fig. 2, bottom surface) for engaging with a surface upon which the panel stand assembly rests (see Fig. 1-2), operatively connected to the clamp portion by a joint (14, 33 and 41, Fig. 2)(see Fig. 1) in which the base is disposed within the peripheral boundary of the panel (see Fig. 1-2, a portion of the base 4 would be located within the peripheral boundary of 2), and a deployed position (3, Fig. 3), in which the base is disposed out of the peripheral boundary of the panel (see Fig. 3).
Re. Cl. 22, Lin discloses: at least one panel clamping jaw includes a supporting flange (see annotated figure 2) to support the panel clamping jaw on the base (see Fig. 1-3, via 33). 
Re. Cl. 23, Lin discloses: one supporting flange on a first panel clamping jaw is disposed adjacent the supporting flange of a second panel clamping jaw (see Fig. 2, a corresponding flange on 1 is disposed adjacent to the annotated supporting flange on 3).
Re. Cl. 24, Lin discloses: each supporting flange is configured to cooperate with an upper surface of the base portion to abut therewith, and slide or rotate thereon (see Fig. 1-2, the supporting flanges cooperate with the base 4 to rotate thereon).
Re. Cl. 26, Lin discloses: the joint includes an arm (see 14 and 33, Fig. 2) for engaging with one or other of the clamp or base (see Fig. 1-2).
Re. Cl. 27, Lin discloses: the base portion includes an aperture for receiving the arm (see 41, Fig. 2).
Re. Cls. 1, 20, and 21, Lin does not disclose configured to pass through an aperture in the panel and having a snap fit connector to connect the two clamping jaws together (Cl. 1), at least one of the connection elements is disposed on or connected to the first panel clamping jaw to engage at Amendment - PAGE 2 of 5Customer No. 000040672 Attorney Docket No. 1720.03.01.US1 least one connection element which is itself disposed on or associated with a second panel clamping jaw (Cl. 20) or the at least one connection element includes a tapered protrusion or a ribbed protrusion (Cl. 21).  Halip discloses a panel stand assembly (Fig. 1 and 3) which includes a clamp (see Fig. 3) for clamping a portion of a panel (12, Fig. 1 and 3) including two panel clamping jaws (26, 28 Fig. 3) to clamp the panel portion therebetween (see Fig. 3).  Re. Cl. 1, Halip discloses each clamping jaw including at least one connection element (42 and 43, Fig. 3) configured to pass through an aperture in the panel (see 54, Fig. 3) and having a snap fit connector to connect the two clamping jaws together (see Fig. 3).  Re. Cl. 20, Halip discloses at least one of the connection elements is disposed on or connected to the first panel clamping jaw to engage at Amendment - PAGE 2 of 5Customer No. 000040672 Attorney Docket No. 1720.03.01.US1 least one connection element which is itself disposed on or associated with a second panel clamping jaw (see Fig. 3).  Re. Cl. 21, Halip discloses the at least one connection element includes a tapered protrusion or a ribbed protrusion (see 51 Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device to include the connection elements of Halip since Halip states that such a modification holds opposite parts of the clamp together in an assembled relation to the board (Col. 5, Lines 18-21) and (Col. 5, Lines 62-65).  The modification would provide a more secure assembly that would be resistant to shifting or moving out of place during use.
Claims 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip as applied to claims 1, 20-24, and 26-27 above, and further in view of Helot US 7328880 (hereinafter Helot).
Re. Cls. 25 and 29-31, the combination of Lin in view of Halip does not disclose the base is configured to move relative to the clamp in a linear direction (Cl. 25), the joint includes a cam surface for guiding a cooperating follower on either the clamp or the base therealong (Cl. 29), the cooperating follower is disposed on the arm extending from the clamp (Cl. 30), or the cam provides a helical ramp configured to guide the cooperating follower during relative rotation to linearly separate the base from the clamp (Cl. 31). Helot discloses a joint (Fig. 10-11) which includes an arm (17, Fig. 10) that inserted into an opening (55, Fig. 11) to enable for rotational movement between the arm and opening (see Fig. 2 and 3).  Re. Cl. 25, Helot discloses the base  (16, Fig. 11) is configured to move relative to the clamp (10, Fig. 10) in a linear direction (see Fig. 10-11, by having surfaces 114 and 115 interact, linear movement is created).  Re. Cl. 29, Helot discloses the joint includes a cam surface (115, Fig. 11) for guiding a cooperating follower (114, Fig. 10) on either the clamp or the base therealong (see Fig. 11).  Re. Cl. 30, Helot discloses the cooperating follower is disposed on the arm extending from the clamp (see Fig. 10).  Re. Cl. 31, Helot discloses the cam provides a helical ramp (see 115, Fig. 11) configured to guide the cooperating follower during relative rotation to linearly separate the base from the clamp (see Fig. 2-3 and 10-11). 
(Paragraph 0092, Lines 8-16).  Such a modification would provide a configuration where the base would not accidentally be rotated relative to the rest of the assembly due to bumping into it or another accidental force. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip as applied to claims 1, 20-24, and 26-27 above, and further in view of Chase US 5683068 (hereinafter Chase).
Re. Cl. 28, the combination of Line in view of Halip does not disclose the arm includes a flanged end for keeping the arm within the aperture.  Chase discloses a join (see Fig. 5) which includes an arm (44, Fig. 5 and 6) that enters into a hole (59 Fig. 5-6) to enable for rotation (see SM Fig. 5).  Re. Cl. 28, Chase discloses that the arm includes a flanged end (see 46-47, Fig. 5-6) for keeping the arm within the aperture (see Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify arm of Lin to include the flanged end of Chase since Chase states that such a modification provides resilient snap fingers which are deflected inwardly toward one another as they pass through the center tube and the snap fingers rebound outwardly so that the locking heads overlie an upper edge of the tube (Col. 4 Lines 38-44).  .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Halip as applied to claims 1, 20-24, and 26-27 above, and further in view of Cherukuri US 5683068 (hereinafter Cherukuri).
Re. Cl. 32, the combination of Line in view of Halip does not disclose the base portion further comprises a wheel, movable between a retracted and a deployed position; wherein the wheel, when in the deployed position enables rolling movement of the panel stand assembly across the surface; and when in the retracted position, the wheel is stowed within the base and does not engage with the surface. Cherukuri discloses a base portion (56, Fig. 6) which further comprises a wheel (32, Fig. 6),  movable between a retracted (Fig. 7) and a deployed position (Fig. 6); wherein the wheel, when in the deployed position enables rolling movement of the panel stand assembly across the surface (see Fig. 6); and when in the retracted position, the wheel is stowed within the base and does not engage with the surface (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Lin to include the wheel of Cherukuri since Cherukuri states that such a modification enables the user to statically support an item upon a support surface in an inoperative state and supporting an item to roll along the support surface in an operative state (Abstract, Lines 1-4).  Such a modification would enable the Line device to be more easily transported or moved to its desired position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho US 6603656, Hastings US 5388792 and Hsu US 2008/0186661.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632